                           Case 5:19-cv-01929-EJD Document 62 Filed 10/16/19 Page 1 of 7



                 1    MARK FOWLER (Bar No. 124235)                       James J. Foster
                      mark.fowler@us.dlapiper.com                        Aaron S. Jacobs (CA No. 214953)
                 2    CHRISTINE K. CORBETT (Bar No. 209128)              PRINCE LOBEL TYE LLP
                      christine.corbett@us.dlapiper.com                  One International Place, Suite 3700
                 3
                      ERIK R. FUEHRER (Bar No. 252578)                   Boston, MA 02110
                 4    erik.fuehrer@dlapiper.com                          Tel: 617-456-8000
                      SUMMER TORREZ (Bar No. 264858)                     jfoster@princelobel.com
                 5    summer.torrez@us.dlapiper.com                      ajacobs@princelobel.com
                      JONATHAN HICKS (Bar No. 274634)
                 6    jonathan.hicks@us.dlapiper.com                     Attorneys for Plaintiff,
                      DLA PIPER LLP (US)                                 UNILOC 2017 LLC
                 7
                      2000 University Avenue
                 8    East Palo Alto, CA 94303-2214
                      Tel: 650.833.2000
                 9
                      Attorneys for Defendant,
               10     APPLE INC.
               11
               12                                     UNITED STATES DISTRICT COURT
               13                                NORTHERN DISTRICT OF CALIFORNIA
               14                                          SAN JOSE DIVISION
               15
                      UNILOC 2017 LLC,                                CASE NO. 5:19-cv-01929-EJD
               16
                                         Plaintiff,                   STIPULATION & [PROPOSED]
               17                                                     ORDER RE: DISCOVERY OF
                      v.                                              ELECTRONICALLY STORED
               18                                                     INFORMATION FOR PATENT
                      APPLE INC.,                                     LITIGATION
               19
                                         Defendant.
               20
               21
               22
               23
               24
               25
               26
               27
               28
DLA P IPER LLP (US)
                      WEST\287820013.1                       STIP & [PROP] ORDER RE DISCOVERY OF ELECTRONICALLY-
                                                             STORED INFO FOR PATENT LIT / CASE NO. 5:19-CV-01929-EJD
                         Case 5:19-cv-01929-EJD Document 62 Filed 10/16/19 Page 2 of 7



                 1            Upon the stipulation of the parties, the Court ORDERS as follows:
                 2             1.        This Order supplements all other discovery rules and orders. It streamlines
                 3    Electronically Stored Information (“ESI”) production to promote a “just, speedy, and inexpensive
                 4    determination of this action, as required by Federal Rule of Civil Procedure 1.”
                 5             2.        This Order may be modified in the Court's discretion or by stipulation. The parties
                 6    shall jointly submit any proposed modifications within 30 days after the Federal Rule of Civil
                 7    Procedure 16 Conference.
                 8             3.        As in all cases, costs may be shifted for disproportionate ESI production requests
                 9    pursuant to Federal Rule of Civil Procedure 26. Likewise, a party’s nonresponsive or dilatory
               10     discovery tactics are cost-shifting considerations.
               11              4.        A party’s meaningful compliance with this Order and efforts to promote efficiency
               12     and reduce costs will be considered in cost-shifting determinations.
               13              5.        The parties are expected to comply with the District’s E-Discovery Guidelines
               14     (“Guidelines”) and are encouraged to employ the District's Model Stipulated Order Re: the
               15     Discovery of Electronically Stored Information and Checklist for Rule 26(f) Meet and Confer
               16     regarding Electronically Stored Information.
               17              6.        General ESI production requests under Federal Rules of Civil Procedure 34 and 45
               18     shall not include email or other forms of electronic correspondence (collectively “email”). To
               19     obtain email parties must propound specific email production requests.
               20              7.        Email production requests shall only be propounded for specific issues, rather than
               21     general discovery of a product or business.
               22              8.        Email production requests shall be phased to occur after the parties have
               23     exchanged initial disclosures and basic documentation about the patents, the prior art, the accused
               24     instrumentalities, and the relevant finances. While this provision does not require the production
               25     of such information, the Court encourages prompt and early production of this information to
               26     promote efficient and economical streamlining of the case.
               27
               28                                                        -1-
DLA P IPER LLP (US)
                      WEST\287820013.1                          STIP & [PROP] ORDER RE DISCOVERY OF ELECTRONICALLY-
                                                                STORED INFO FOR PATENT LIT / CASE NO. 5:19-CV-01929-EJD

                      WEST\287820013.1
                         Case 5:19-cv-01929-EJD Document 62 Filed 10/16/19 Page 3 of 7



                 1             9.        Email production requests shall identify the custodian, search terms, and time
                 2    frame. The parties shall cooperate to identify the proper custodians, proper search terms and
                 3    proper timeframe as set forth in the Guidelines.
                 4             10.       Each requesting party shall limit its email production requests to a total of five
                 5    custodians per producing party for all such requests. The parties may jointly agree to modify this
                 6    limit without the Court's leave. The Court shall consider contested requests for additional
                 7    custodians, upon showing a distinct need based on the size, complexity, and issues of this specific

                 8    case. Cost-shifting may be considered as part of any such request.

                 9             11.       Each requesting party shall limit its email production requests to a total of five

               10     search terms per custodian per party. The parties may jointly agree to modify this limit without

               11     the Court's leave. The Court shall consider contested requests for additional search terms per

               12     custodian, upon showing a distinct need based on the size, complexity, and issues of this specific

               13     case. The Court encourages the parties to confer on a process to test the efficacy of the search

               14     terms. The search terms shall be narrowly tailored to particular issues. Indiscriminate terms,

               15     such as the producing company's name or its product name, are inappropriate unless combined

               16     with narrowing search criteria that sufficiently reduce the risk of overproduction. A conjunctive

               17     combination of multiple words or phrases (e.g., “computer” and “system”) narrows the search and

               18     shall count as a single search term. A disjunctive combination of multiple words or phrases (e.g.,

               19     “computer” or “system”) broadens the search, and thus each word or phrase shall count as a

               20     separate search term unless they are variants of the same word. Use of narrowing search criteria

               21     (e.g., “and,” “but not,” “w/x”) is encouraged to limit the production and shall be considered when

               22     determining whether to shift costs for disproportionate discovery. Should a party serve email

               23     production requests with search terms beyond the limits agreed to by the parties or granted by the

               24     Court pursuant to this paragraph, this shall be considered in determining whether any party shall

               25     bear all reasonable costs caused by such additional discovery.

               26              12.       Nothing in this Order prevents the parties from agreeing to use technology assisted

               27     review and other techniques insofar as their use improves the efficacy of discovery. Such topics

               28     should be discussed pursuant to the District’s E-Discovery Guidelines.
DLA P IPER LLP (US)
                                                                      -2-
                      WEST\287820013.1                           STIP & [PROP] ORDER RE DISCOVERY OF ELECTRONICALLY-
                                                                 STORED INFO FOR PATENT LIT / CASE NO. 5:19-CV-01929-EJD
                         Case 5:19-cv-01929-EJD Document 62 Filed 10/16/19 Page 4 of 7



                 1             13.       Format for production of documents – documents existing in electronic format.
                 2    Except as otherwise provided, all documents existing in electronic format shall be produced in
                 3    multiple page, searchable PDF format at a resolution of at least 300 dpi.
                 4                       A.     PDF files shall be produced along with Concordance/Opticon image load
                 5             files that indicate the beginning and ending of each document.
                 6                       B.     The producing party may provide documents that already exist in PDF
                 7             format in that same format, whether searchable or non-searchable. For documents

                 8             converted to PDF format prior to production, the producing party shall make reasonable

                 9             efforts to convert to searchable PDF.

               10                        C.     Metadata. Load files should include, where applicable, the information

               11              listed in the Table of Metadata Fields, attached as Exhibit A. The parties are not obligated

               12              to include metadata for any document that does not contain such metadata in the original, if

               13              it is not possible to automate the creation of metadata when the document is collected. The

               14              parties may object to any request for the creation of metadata for documents that do not

               15              contain metadata in the original.

               16                        D.     Production media and encryption of productions. If the producing party
               17              encrypts production data, the producing party may forward the password to decrypt the

               18              production data separately from the medium to which the production data is saved.

               19              14.       Format for production of documents – hardcopy or paper documents. All

               20     documents that are hardcopy or paper files may be scanned and produced in the same manner as

               21     documents existing in electronic format, as above.

               22              15.       Source code. This Stipulation does not govern the format for production of source

               23     code.

               24              16.       Parent and child emails. The parties shall produce email attachments sequentially

               25     after the parent email.

               26              17.       Native files. Documents produced natively shall be represented in the set of

               27     imaged documents by a slipsheet indicating the production identification number and

               28     confidentiality designation for the native file that is being produced.
DLA P IPER LLP (US)
                                                                        -3-
                      WEST\287820013.1                          STIP & [PROP] ORDER RE DISCOVERY OF ELECTRONICALLY-
                                                                STORED INFO FOR PATENT LIT / CASE NO. 5:19-CV-01929-EJD
                         Case 5:19-cv-01929-EJD Document 62 Filed 10/16/19 Page 5 of 7



                 1             18.       Databases. A party may produce relevant and responsive information from
                 2    databases in an alternate form, such as a report or data table. These reports or data tables will be
                 3    produced in a static format. The parties will identify the specific databases, by name, that
                 4    contain the relevant and responsive information that parties produce.

                 5             19.       Requests for hi-resolution or color documents. As to specific requests for the

                 6    production of higher resolution or color images, a producing party may object to such requests
                 7    unless the document as originally produced is illegible or difficult to read. The producing party
                 8    may respond by producing a native-file version of the document.
                 9             20.       Foreign language documents. All documents shall be produced in their original
               10     language. Where a requested document exists in a foreign language and the producing party also
               11     has an English-language version of that document that it prepared for non-litigation purposes prior
               12     to filing of the lawsuit, the producing party shall produce both the original document and all
               13     English-language versions. In addition, if the producing party has a certified translation of a
               14     foreign-language document that is being produced, (whether or not the translation is prepared for
               15     purposes of litigation) the producing party shall produce both the original document and the
               16     certified translation. Nothing in this agreement shall require a producing party to prepare a
               17     translation, certified or otherwise, for foreign language documents that are produced in
               18     discovery.
               19             IT IS SO STIPULATED, through Counsel of Record.
               20
               21
               22
               23
               24
               25
               26
               27
               28
DLA P IPER LLP (US)
                                                                         -4-
                      WEST\287820013.1                          STIP & [PROP] ORDER RE DISCOVERY OF ELECTRONICALLY-
                                                                STORED INFO FOR PATENT LIT / CASE NO. 5:19-CV-01929-EJD
                         Case 5:19-cv-01929-EJD Document 62 Filed 10/16/19 Page 6 of 7



                 1    Dated: October 16, 2019            Respectfully submitted,
                 2
                                                         /s/ Christine K. Corbett
                 3                                       MARK FOWLER (Bar No. 124235)
                                                         mark.fowler@us.dlapiper.com
                 4                                       CHRISTINE K. CORBETT (Bar No. 209128)
                                                         christine.corbett@us.dlapiper.com
                 5
                                                         ERIK R. FUEHRER (Bar No. 252578)
                 6                                       erik.fuehrer@dlapiper.com
                                                         SUMMER TORREZ (Bar No. 264858)
                 7                                       summer.torrez@us.dlapiper.com
                                                         JONATHAN HICKS (Bar No. 274634)
                 8                                       jonathan.hicks@us.dlapiper.com
                                                         DLA PIPER LLP (US)
                 9
                                                         2000 University Avenue
               10                                        East Palo Alto, CA 94303-2214
                                                         Tel: 650.833.2000
               11
                                                         Attorneys for Defendant
               12                                        APPLE INC.

               13
               14
                      Dated: October 16, 2019            Respectfully submitted,
               15
               16                                        /s/ Aaron S. Jacobs
                                                         Aaron S. Jacobs
               17                                        James J. Foster
                                                         Kevin Gannon
               18                                        PRINCE LOBEL TYE LLP
                                                         One International Place, Suite 3700
               19                                        Boston, MA 02110
                                                         Tel: 617-456-8000
               20
                                                         Anthony M. Vecchione
               21                                        Shawn A. Latchford
                                                         Edward Nelson, III
               22                                        NELSON BUMGARDNER ALBRITTON P.C.
                                                         3131 West 7th Street, Suite 300
               23                                        Fort Worth, TX 76107
                                                         Tel: 817-377-9111
               24                                        Fax: 817-377-3485

               25                                        Attorneys for Plaintiff
                                                         UNILOC 2017 LLC
               26
               27
               28
DLA P IPER LLP (US)
                                                            -5-
                      WEST\287820013.1              STIP & [PROP] ORDER RE DISCOVERY OF ELECTRONICALLY-
                                                    STORED INFO FOR PATENT LIT / CASE NO. 5:19-CV-01929-EJD
                         Case 5:19-cv-01929-EJD Document 62 Filed 10/16/19 Page 7 of 7



                 1            IT IS ORDERED that the foregoing Agreement is approved.
                 2
                       Dated: __________________________
                 3                                                           Honorable Edward J. Davila
                 4                                                           United States District Court Judge

                 5
                 6
                                                           ECF CERTIFICATION
                 7
                 8            I, Christine K. Corbett, am the ECF user whose identification and password are being used
                 9    to file this STIPULATION & [PROPOSED] ORDER RE: DISCOVERY OF
               10     ELECTRONICALLY STORED INFORMATION FOR PATENT LITIGATION in
               11     compliance with Civil L.R. 5-1(i)(3). Concurrence to the filing of this document was obtained
               12     from Aaron S. Jacobs, counsel for UNILOC 2017 LLC, on October 16, 2019.
               13             I declare under penalty of perjury under the laws of the United States that the foregoing is
               14     true and correct.
               15
               16     Dated: October 16, 2019                                /s/ Christine K. Corbett
                                                                             CHRISTINE K. CORBETT
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
DLA P IPER LLP (US)
                                                                       -6-
                      WEST\287820013.1                       STIP & [PROP] ORDER RE DISCOVERY OF ELECTRONICALLY-
                                                             STORED INFO FOR PATENT LIT / CASE NO. 5:19-CV-01929-EJD
